Citation Nr: 1045273	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  00-12 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for an adjustment 
disorder, rated as 10 percent disabling prior to August 29, 2000, 
and 70 percent disabling from August 29, 2000.  

2.  Entitlement to a higher initial evaluation for plantar 
fasciitis of the left foot, currently rated as 10 percent 
disabling.  

3.  Entitlement to a higher initial evaluation for plantar 
fasciitis of the right foot, currently rated as 10 percent 
disabling.  

4.  Entitlement to a higher initial rating for a left knee 
disorder, currently rated as 10 percent disabling.  

5.  Entitlement to a disability rating in excess of 30 percent 
for sleep apnea, prior to January 17, 2002.  

6.  Entitlement to an increased evaluation for duodenal ulcer 
with GERD and hoarseness.  

7.  Entitlement to an increased evaluation for chronic sinusitis, 
currently rated as 10 percent disabling.  

8.  Entitlement to service connection for diabetes mellitus.  

9.  Entitlement to service connection for a prostate disorder.  

10.  Entitlement to service connection for heart disease.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.  

This appeal arises from July 1998 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In August 2005, the Board of Veterans' Appeals (Board) issued a 
decision and remand addressing the issues then in appellate 
status, which numbered 10.  Nine of those issues were decided on 
the merits, and the tenth, the claim for an increased rating for 
psychiatric disability was remanded for additional development.  
The Veteran appealed the August 2005 Board decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), with respect to the issues of increased ratings for 
plantar fasciitis, and the left knee, and a rating in excess of 
30 percent prior to January 2002 for sleep apnea.  In August 
2007, the Court granted the parties' Joint Motion for Partial 
Remand (Joint Motion) as to that part of the decision denying an 
initial rating in excess of 10 percent for right foot and 10 
percent for left foot fasciitis, a rating in excess of 10 percent 
for a left knee condition and a higher rating than 30 percent for 
sleep apnea prior to January 17, 2002.  The Court ordered those 
issues to be remanded for compliance with the instructions in the 
Joint Motion.  

In November 2007, the Board remanded the claims for actions in 
compliance with the Joint Motion.  A review of the claims folder 
indicates that VA records of sleep studies and calibration of 
CPAP were obtained.  A VA examination of the Veteran's knees and 
feet was conducted in February 2009.  There has been compliance 
with the remand orders.  

As to the issue of a higher initial rating for an adjustment 
disorder remanded by the Board in August 2005, the Veteran's 
records from the Social Security Administration were obtained and 
a VA psychiatric examination was conducted.  The actions ordered 
in the remand have been accomplished.  An August 2007 rating 
decision granted a higher initial rating of 70 percent, effective 
August 29, 2000, with a 10 percent rating assigned prior to that 
date.  

The remaining issues on appeal arose from a February 2007 rating 
decision.  The issues of service connection for a prostate 
disorder and whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hearing loss are being remanded, together with the claim for an 
increased rating for duodenal ulcer with GERD and hoarseness.  
These are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's adjustment disorder prior to August 29, 2000 
produced mild symptoms resulting in decreases in work efficiency 
and ability to perform occupational tasks only during periods of 
significant stress.  

2.  From August 29, 2000 to November 21, 2001, the Veteran's 
adjustment disorder produced symptoms causing occupational and 
social impairment due to obsessional rituals, depression, and 
inability to adapt to stressful circumstances.  

3.  From November 22, 2001, the Veteran's adjustment disorder 
caused total impairment.  

4.  The Veteran's plantar fasciitis of the left foot produces 
only mild symptoms without adequate pathology to support the 
Veteran's complaints of pain.  

5.  The Veteran's plantar fasciitis of the right foot produces 
only mild symptoms without adequate pathology to support the 
Veteran's complaints of pain.  

6.  The Veteran's knee disability is productive of degenerative 
cartilaginous disease and slight lateral subluxation of the 
tibia, with range motion that produces pain at the extremes of 
motion.  

7.  The medical record establishes a need for a breathing 
assistance device from May 2000.  

8.  There is no evidence of incapacitating episodes of sinusitis 
during the rating period.  

9.  Diabetes mellitus was first diagnosed in June 2001.  

10.  On VA examination in 1998, in connection with a claim for 
service connection for chest pain, it was determined that heart 
disease was not present.  

11.  Any heart disease diagnosed after VA examination in 1998, 
cannot have been incurred in service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 percent 
for an adjustment disorder for the period prior to August 29, 
2000, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2010).  

2.  The schedular criteria for a rating in excess of 70 percent 
for an adjustment disorder, for the period from August 29, 2000 
to November 21, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2010).  

3.  The schedular criteria for 100 percent  rating for an 
adjustment disorder from November 22, 2001 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2010).  

4.  The criteria for a rating in excess of 10 percent for left 
foot plantar fasciitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010). 

5.  The criteria for a rating in excess of 10 percent for right 
foot plantar fasciitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 2010). 

6.  The criteria for a separate 10 percent rating for left knee 
degenerative disease have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260, 5261 
(2010).  

7.  The criteria for a rating in excess of 10 percent for the 
left knee based on removal of semilunar cartilage/subluxation 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2010).  

8.  The criteria for a rating in excess of 30 percent for sleep 
apnea, prior to May 10, 2000, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6847 
(2010).  

9.  The criteria for a 50 percent rating for sleep apnea from May 
10, 2000, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6847 (2010).  

10.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2010).  

11.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

12.  The criteria for service connection for heart disease have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

As to the Veteran's claims for higher initial ratings for an 
adjustment disorder, plantar fasciitis, a left knee disorder and 
sleep apnea, the Board previously remanded the claim in June 2003 
to ensure the Veteran had been properly notified of VA's duty to 
notify and assist claimants.  In January 2004, the RO sent the 
Veteran a letter which explained what the evidence must show to 
support his claims, how VA could help in obtaining evidence, what 
was needed from the Veteran, and the status of his claim.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a service connection claim, 
including how VA determined effective dates and disability 
ratings.  

In May 2006, the Veteran submitted his claims for increased 
ratings for duodenal ulcer with GERD, sinusitis and service 
connection for diabetes mellitus, a prostate disorder, heart 
disease and hearing loss.  The RO sent him a letter in June 2006, 
which explained what the evidence must show to support his 
claims, how VA could help, and how VA determines effective dates 
and disability ratings.  

The Veteran's service treatment records, VA records of treatment, 
and records from the Social Security Administration have been 
obtained.  The Veteran has been afforded VA examinations on 
several occasions to determine the severity of his disabilities.  
No medical opinion as to the onset date of his diabetes mellitus 
is required as there is a clear diagnosis in the claims folder 
which indicates it was first diagnosed many years after service.  
Similarly, no examination or opinion is needed with respect to 
the heart disease claim since it was determined the Veteran did 
not have that disability following examination in 1998.  Thus, 
any subsequent presentation of the disease could not be said to 
have been incurred in service, (i.e., prior to 1998).  

No further notice or assistance with his claims is necessary.  

Increased Ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the level of the 
Veteran's disability during the appeal period is the primary 
concern.  Staged ratings are appropriate whenever the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Adjustment Disorder

At present, the Veteran's adjustment disorder is rated as 10 
percent disabling prior to August 29, 2000, and 70 percent 
disabling from August 29, 2000.  The Veteran contends his 
adjustment disorder is of such severity he is no longer able to 
work.  

Disability based on an adjustment disorder is rated based on a 
General Rating Formula for Mental Disorders set out at 38 C.F.R. 
§ 4.130.  It provides the following criteria:  

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name is rated as 100 percent 
disabling.   

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships 	is rated as 70 disabling.  

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
	establishing and maintaining effective work and social 
relationships is rated as 50 percent disabling.  

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) is rated as 30 percent 
disabling.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational 	tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication is rated as 10 
percent disabling.  

After reviewing the evidence, it is the Board's conclusion that 
the criteria for a 100 percent schedular rating are met effective 
November 22, 2001; but that a schedular rating in excess of 10 
percent prior to August 2000 or in excess of 70 percent between 
August 2000 and November 2001, are not met.  

Prior to August 29, 2000, the record showed the Veteran reported 
he enjoyed traveling, as well as playing and watching sports.  It 
also was indicated that he had a good relationship with his 
family, was oriented, and possessed a logical, orderly, and goal 
directed thought process.  He likewise was appropriately groomed 
and was considered to speak normally.  His psychiatric disability 
was characterized as mild.  

Beginning in August 2000, the Veteran's functioning evaluations 
dropped precipitously, and the Veteran began to report feelings 
of paranoia.  It also was noted that he wanted to move out of the 
country where he would feel safe, and he moved out of his 
apartment into his van.  Records indicate the Veteran feeling 
increasingly as if people were talking about him, that he did not 
want to take his medication, and that he did not care how he 
dressed.  He also related he would just lay around in bed, 
avoided other people, and was demonstrating symptoms of obsessive 
compulsive disorder.  Nevertheless, he remained employed.

On November 21, 2001, the Veteran left his employment, and 
effective November 22, 2001, the Social Security Administration 
considered the Veteran unable to work due to his psychiatric 
disability.  

Given that the focus of the Rating Schedule is on the level of 
impairment that psychiatric disability produces, rather than the 
presence or absence of the specific psychiatric symptoms 
enumerated in the Rating Schedule, the Board concludes the 
evidence of unemployability due to the Veteran's psychiatric 
disability from November 22, 2001 satisfies the criteria for a 
schedular 100 percent rating from that time for total impairment.  

During the period between August 2000 and November 2001, the 
Veteran maintained his employment, such that it cannot be 
reasonably said his psychiatric impairment was total.  Likewise, 
prior to August 2000, the Veteran's impairment was only mild.  He 
traveled, enjoyed sports, got along well with his family, and  
possessed a logical, orderly, and goal directed thought process.  
Thus, a schedular evaluation in excess of 10 percent prior to 
August 2000, or in excess of 70 percent prior to November 2001 is 
not warranted.  

Plantar Fasciitis of the Feet

The RO has assigned initial, separate, 10 percent ratings for 
plantar fasciitis of the right and left feet under Diagnostic 
Code 5284 (foot injuries, other).  Under these criteria, foot 
injuries warrant a 10 percent rating if moderate, a 20 percent 
rating if moderately severe, and a 30 percent rating if severe.  

The Board notes that the terms "moderate," "moderately 
severe," and "severe" are not defined in the rating schedule; 
rather than applying a mechanical formula, VA must evaluate all 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6 (2010).

In September 1996 the Veteran sought treatment for chronic heel 
pain (left greater than right).  He described "sharp" and 
"stinging" pain which began with prolonged standing (greater than 
five minutes) and then was aggravated by walking.  He also 
complained of tingling localized to the heel.  Examination of the 
left foot revealed no swelling, erythema, or warmth, although it 
was tender to palpation.  

At a May 1998 VA examination, the VA physician found no deformity 
of the feet, callus formation, pes planus, or pes cavus. The 
Veteran favored neither foot on ambulation. No acute 
inflammation, increased warmth, or hyperemia was found, and the 
examiner elicited no tenderness on palpating the plantar fascia.

In a July 1999 written statement, the Veteran asserted that a 
primary care physician had told him that this problem would never 
be cured.  The Veteran apparently was afraid to be faced with the 
everyday challenge of having to stand on his feet even for a 
minimum of five minutes.  He was somewhat comforted by not having 
to wear combat boots, but the pain reportedly remained even if he 
wore soft tennis shoes laced with heel liners.  Exercise which 
placed pressure on his feet (such as using a tread mill) was 
uncomfortable.  

The Veteran sought VA outpatient treatment for heel pain (left 
greater than right) at a podiatry clinic in October 1999 and 
January 2000. At the October 1999 visit, palpation of the left 
heel caused pain.  At the January 2000 visit, he reported that he 
had had a cortisone injection in the left heel one month before.  
While this apparently helped a little, his foot still hurt after 
long periods of standing. Examination revealed mild pain on 
palpation of the left heel and calluses on the posterior of the 
right heel.  Between January and March of 2000, he was fitted 
with custom molds for his feet.  

In an April 2000 statement, the Veteran said his heels had not 
improved (although the right heel was not as symptomatic as the 
left).  The left heel constantly troubled him, even if he sat 
down and massaged it. After lying down, he felt as if his heel 
had a ball in its middle.  This sensation lasted until he walked 
about 20 steps.  He said he had received hydrocortisone shots in 
his feet but this did not help.  In a June 2000 statement, he 
wrote that he needed more injections to ease the foot pain.

The Veteran sought VA outpatient treatment for left heel pain in 
June 2000.  He reported that his first step in the morning was 
painful and that orthotics only helped about 50 percent.  
Examination revealed pain on palpation of the left heel and he 
received an injection.  He again complained (in September 2000) 
of continued pain in his left heel.  He said the last injection 
had worn off.  He was using cork-and-leather arch supports which 
felt tight in his work shoes (he worked as a security guard).  
Flip-flop sandals apparently helped.  Examination revealed pain 
on palpation of the left heel.  He complained of painful heels in 
January 2003, but refused an injection.  He was fitted for a 
Velcro insert in April 2003.  

In a July 2003 statement, the Veteran described his feet as his 
most "troubled impairments."  He said he had limited walking and 
standing abilities and that he had to wear beach walkers with 
socks most of the time.  This embarrassed him but was one of the 
only ways to relieve his symptoms.  He complained of bad burning 
sensations and pain even while sitting down with his feet on the 
floor.  The pain was not limited to just standing and walking.  
He was given prosthetics for his feet and a special orthopedic 
shoe, but neither cured the condition or aided him much.  The 
Veteran's left heel had been injected but this did not stop the 
pain or cure the problem.

At a November 2003 VA examination, the Veteran claimed that he 
could not stand over five minutes without severe, terrible pain 
all over his feet.  The only shoe that he felt he could wear with 
any comfort was a flat rubber shower slipper, with socks.  The 
pain was from the toes to the ankles in a stocking pattern.  He 
reported having "terrible pain" regardless of what he did.  On 
examination, sensation was "protected" and muscle strength was 
3+.  Structure was objectively well within normal limits.  Range 
of motion was full, normal, and unrestricted from toes to ankle.  
However, any time the Veteran's foot was touched, he would jump 
due to subjective tenderness.  An x-ray revealed no fractures or 
heel spurs.  The VA physician concluded that the Veteran had 
normal feet and that he could not explained the reported pain.  
After reviewing the claims file in February 2004, the VA examiner 
noted in an addendum that the Veteran's symptoms did not come 
close to those of a patient with plantar fasciitis.  

In a July 2004 statement, the Veteran wrote that he had been 
given numerous hydrocortisone shots and prosthetic shoes due to 
plantar fasciitis.  He suggested that the VA examination was not 
thorough as it did not focus on his heels.

The August 2007 Joint Motion remanded the issue of entitlement to 
an increased rating for plantar fasciitis of each foot.  
Importantly, the Joint Motion stated that - based on the 
Veteran's reports of pain upon use and flare-ups - a new VA 
opinion was required as to whether such pain could significantly 
limit functional ability during flare-ups or upon activity of the 
feet for long periods of time.

In accordance with this instruction, the Veteran underwent a VA 
examination in December 2009.  The examiner reviewed the 
Veteran's claims file, and he also took the Veteran's medical 
history from him directly.  The Veteran described both his 
history of foot pain and its current effects.  He described his 
pain as being worse in his left foot than in his right.  He 
stated that his pain is regularly an 8 or 9 on a 10 point scale 
when he is on his feet; when he is resting and elevating his 
feet, the Veteran describes his pain as only a 6.  

Upon examination, the examiner noted that the Veteran was able to 
get in and out of a chair without difficult, and he was able to 
walk with a normal gait.  The Veteran was able to get up on his 
toes and his heels. The Veteran had well-preserved arches with 0 
degrees off the weightbearing line bilaterally.  Examination of 
the Veteran's feet revealed no pain on manipulation, though the 
Veteran did complain of tenderness in both heels and the 
forefeet, left worse than right.  The Veteran had no calluses on 
his feet.  The examiner noted that the X-rays completed with the 
examination revealed the Veteran's feet to be normal, though the 
radiologist who completed the X-rays noted that the Veteran had 
mild hallux valgus deformities bilaterally.  Otherwise, no other 
abnormalities were present.  

In summarizing his findings, the examiner noted that the Veteran 
had a history of bilateral plantar fasciitis, though his feet had 
a normal clinical appearance and he had normal X-rays of both 
feet.  The examiner opined that the Veteran's pain exceeds the 
clinical examination of his feet.  The examiner further noted 
that the Veteran did not report pain in his feet on motion 
testing.  The Veteran demonstrated no additional limitation with 
repetitive testing, and the Veteran did not describe flare-ups. 

Given all of this evidence, the Board concludes that the 10 
percent rating for each foot that is currently assigned is 
proper.  Again, pursuant to Diagnostic Code 5284, moderate foot 
injuries warrant a 10 percent rating.  The record is clear that 
the Veteran has made numerous, subjective reports of pain in his 
heels and in his feet.  These reports, however, have not been 
corroborated by medical findings.  VA examination reports of May 
1998, November 2003, February 2004, and August 2009 indicate that 
his plantar fasciitis seems to primarily manifest by a subjective 
tenderness to palpation.  In his most recent examination, the 
examiner described the Veteran's feet as having a normal clinical 
appearance with normal X-rays.  

If the Board were to base its rating on the clinical findings 
alone, it would assign a noncompensable rating.  With 
consideration of the Veteran's complaints, however, it may be 
concluded there is moderate, but not moderately severe 
impairment.   

In consideration of the DeLuca factors, the Board notes that the 
most recent VA examination did not find that the Veteran's feet 
became painful upon use, and the Veteran did not report suffering 
from flare-ups.  To the extent that the Veteran did report 
suffering from flare-ups and pain in his feet after repetitive 
use, the Board concludes that the 10 percent rating assigned 
accounts for these reports.  Again, considering that the medical 
evidence of record does not show objective findings of the 
Veteran's claimed heel and foot pain, a 10 percent rating thus 
acknowledges the Veteran's subjective complaints pursuant to the 
DeLuca decision, and any higher rating would not be proper.  The 
regulation instructs that disability due to pain is to be 
"supported by adequate pathology."  38 C.F.R. § 4.40.  Four VA 
examiners have been unable to find any pathology to adequately 
support the Veteran's complaints of plantar foot pain.  Therefore 
a higher rating than 10 percent based on pain is simply not 
supported by the clinical record.  

On a schedular basis, a higher 20 percent rating would only be 
warranted with evidence that the Veteran is suffering from a 
moderately severe foot injury.  In this case, however, all of the 
clinical findings show that the Veteran is suffering from, at 
worst, a mild case of plantar fasciitis.  Importantly, despite 
the Veteran's numerous complaints of pain both during flare-ups 
and after repetitive use, the examiner from the Veteran's most 
recent examination did not find the Veteran to suffer from either 
of these symptoms.  The absence of these symptoms leads the Board 
to find that the Veteran is not suffering from a moderately 
severe foot injury in either foot, meaning that a 20 percent 
rating is not warranted.  

The Board has also considered whether rating the Veteran under 
any alternative diagnostic code would result in a higher or a 
separate rating, but concludes that none would.  Ratings for 
injuries of the foot are found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-84.  A review of these Diagnostic Codes reveals that 
none approximates the Veteran's symptoms as well as that 
currently assigned.  For instance, though the claims file is 
replete with medical evidence and VA examinations for the 
Veteran's feet, there is no evidence that the Veteran now suffers 
or has in the past suffered from: flatfeet (DC 5276); weak feet 
(DC 5277); claw feet (DC 5278); Morton's disease (DC 5279); 
hallux rigidus (DC 5281); hammer toe (5282); or malunion or 
nonunion of the tarsal or metatarsal bones (DC 5283).  

The only possible alternative diagnostic code that the Veteran 
could be rated under is Diagnostic Code 5280 covering hallux 
valgus, an "angulation of the great toe away from the midline of 
the body (toward the other toes) [that] can be caused by 
bunions."  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (citing 
Dorland's Illustrated Medical Dictionary 244, 729 (27th 
ed.1988)).  Two X-rays have reported that the Veteran suffers 
from bilateral hallux valgus.  A May 1998 X-ray found the Veteran 
to have "mild hallux valgus" bilaterally; X-rays conducted with 
the Veteran's most recent VA examination similarly found that the 
Veteran was suffering from a "mild hallux valgus deformity" on 
both his left and his right foot. 

Despite these findings, the Board notes that rating the Veteran 
under this alternative diagnostic code would not result in his 
receiving an increased rating.  Under Diagnostic Code 5280, 
hallux valgus that has been operated on with resection of the 
metatarsal head is assigned a 10 percent rating, while severe 
hallux valgus - if equivalent to amputation of the great toe - is 
also assigned a 10 percent rating.  As both X-rays that noted 
that the Veteran suffers from bilateral hallux valgus described 
his deformity as "mild," the Veteran would not be eligible for 
a compensable rating, let alone a rating in excess of the 10 
percent currently assigned to each foot.  

In its April 2010 brief, the Veteran's representative argued that 
no VA examiner has considered whether the Veteran's bilateral 
hallux valgus could be secondary to his currently service-
connected plantar fasciitis.  The representative alleged that the 
examiner's failure to discuss this possibility rendered their 
examinations inadequate.  

For three reasons, the Board finds this argument without merit.  
First, the representative construes the examiners' non-discussion 
of this issue to be evidence that their examinations are 
inadequate.  A review of the various VA examinations, however, 
reveals that these examinations were thorough.  The Board 
interprets the fact that these examiners did not discuss the 
Veteran's hallux valgus not as evidence of their inadequacy, but 
instead an acknowledgement of the radiologists' findings that the 
Veteran's hallux valgus is mild.  Second, the Veteran's lay 
statements have never discussed his suffering from pain in his 
toe or in the part of his foot where he suffers from hallux 
valgus.  Instead, his complaints center on heel and foot pain in 
general.  The Veteran has not submitted a claim for service 
connection for hallux valgus on either a direct or secondary 
basis, and the Board is reluctant to infer a claim on his behalf 
that is supported by neither medical nor lay evidence.  Finally, 
on a practical basis, even assuming arguendo that the Veteran's 
hallux valgus is related to his current disability or that he is 
entitled to service connection for this deformity on a direct 
basis, the current evidence indicates that this deformity would 
be assigned a noncompensable rating.  Given that the Veteran's 
claims have been on appeal for a long time, the Board believes 
that it would be improper and not in the Veteran's interest to 
create a claim out of whole cloth, have the Veteran undergo 
another examination, and once again delay the final adjudication 
of his claims - especially when this action would result in no 
benefit whatsoever to the Veteran.  

Finally, the Veteran's disability is also not so severe as to 
warrant an extraschedular rating.  An extraschedular rating may 
be applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2010).  As outlined by the Court, the Board uses a three-step 
inquiry to determine whether an extraschedular rating is 
warranted; "initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In this case, the applicable rating 
criteria are adequate to evaluate the Veteran's disability.  The 
VA examination found that the Veteran suffers from subjective 
complaints of pain in his feet without clinical evidence that he 
is suffering from a particular disability.  The Veteran has been 
rated under the diagnostic code for foot injuries, and the Board 
finds that this rating covers his specific complaints.  As the 
Veteran's symptoms are already provided for in the applicable 
rating criteria, the first threshold of the Thun framework is not 
met, ending the Board's inquiry.  

In summary, the preponderance of the evidence reflects that - 
since the initial grant of service connection - a rating in 
excess of 10 percent is not warranted for either foot under 
Diagnostic Code 5284 or any alternative diagnostic code.  

Left Knee

Initially, the Veteran injured his left knee playing basketball 
in October 1987.  Service treatment records include the report of 
a magnetic resonance imaging (MRI) in November 1995.  It revealed 
a complex peripheral tear in the posterior horn of the medical 
meniscus, extending to the periphery of the meniscus with 
probable meniscal capsular separation.  The lateral meniscus and 
the remainder of the medical meniscus were normal.  There was 
buckling of the posterior cruciate ligament.  However, there were 
no additional secondary signs of anterior cruciate ligament 
injury and the fibers of the anterior cruciate ligament were 
intact.  The collateral ligaments were normal.  There was an 
osteochondral injury on the medial femoral condyle with overlying 
bone marrow edema.  Examination of the left knee revealed a 
positive anterior drawer and McMurray's signs.  An arthroscopic 
surgical repair was recommended.  The veteran underwent a left 
partial medial meniscectomy while on active duty in September 
1996. 

The RO awarded service connection and assigned 10 percent rating 
for the Veteran's knee disability in a 1998 rating action, 
effective from July 1997.  The schedular 10 percent evaluation 
has remained in effect since that time.  

The rating schedule provides a 10 percent rating under Diagnostic 
Code 5259 for "cartilage, semilunar, removal of, symptomatic," 
which is the maximum rating under this code.  

Diagnostic Code 5258 provides for a 20 percent rating, (which is 
the only rating under this code) for "cartilage, semilunar, 
dislocated, with frequent episodes of 'locking', pain, and 
effusion into the joint."  

Diagnostic Code 5257, provides a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  

The regulations also provide ratings for arthritis of the joints.  
Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5003 etc.).  
When however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010).  

In this regard, leg flexion limited to 60 degrees is assigned a 
non-compensable evaluation.  Flexion limited to 45 degrees is 
assigned a 10 percent evaluation. Diagnostic Code 5260.  Leg 
extension limited to 5 degrees is assigned a non-compensable 
evaluation, and leg extension limited to 10 degrees is assigned a 
10 percent evaluation.  Diagnostic Code 5261.  Normal range of 
motion is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71a, Plate II.  

At a May 1998 VA examination, the Veteran complained of periodic 
pain and discomfort in both knees.  Examination revealed no 
functional limitation on range of motion due to pain.  At a May 
1999 VA outpatient visit, he complained of left knee pain.  
Examination revealed patellofemoral pain and a weak vastus 
medialis oblique.

A June 1999 VA outpatient entry indicates that the Veteran 
presented to a rehabilitation department to receive a home 
exercise program secondary to left patellofemoral syndrome.  He 
complained of a six-month history of popping, pain, and 
stiffness.  He said he limped at times and that he no longer 
could play basketball.  He said his knee throbbed occasionally.  
On examination, strength was 4+/5. Slight medial side tightness 
during lateral movement of the left patella (as compared to the 
right) was noted.  The "fat pad" on the left was larger than the 
right possibly due to swelling.  The Veteran was advised as to a 
home exercise program.

In a July 1999 written statement, the Veteran said that his left 
knee was much worse.  He was told that he would need another 
surgical procedure done on it.  He said he was unable to do 
adequate exercises without it becoming swelled and aching.  This 
kept him from playing his favorite sports and also being able to 
just jog and get sufficient exercise to be able to keep his 
weight down.  

At a February 2000 VA outpatient visit, the Veteran complained of 
intermittent pain and swelling of the left knee.  He was given 
Tylenol for pain.  In an April 2000 written statement, the 
veteran wrote that his left knee buckled and swelled 
occasionally.  He was unable to bend it at times and was unable 
to perform certain exercises.  The Veteran complained that 
usually, when he got up from lying down he would hobble for 
awhile.  He was currently taking Tylenol for inflammation.  In a 
June 2000 written statement, the Veteran wrote that his left knee 
still pained him and that he always had to limp after sitting or 
lying down for 30 minutes or more.  

The Veteran sought outpatient treatment for left knee pain in 
March 2001.  Examination was normal except for slight tenderness 
in the medial joint.  He again sought treatment for left knee 
pain in April 2001.  Examination revealed slight tenderness in 
the lower part of the patella.  At a July 2001 outpatient visit, 
he complained of left knee locking and pain.  He said he 
occasionally had difficulty getting his knee straightened after 
getting up and walking.  There was no swelling that he could see 
but he said he could not do athletics because of pain.  
Examination revealed no swelling and all ligaments were intact.  
Mild tenderness was noted on the medial joint line.  There was 
slight discomfort when manipulating the patella, which otherwise 
tracked well.  

During a March 2002 VA outpatient visit, the Veteran continued to 
complain of knee pain which was reportedly exacerbated if he 
tried to pivot on his left knee.  He stated that he had swelling 
at times but no real locking, although he had times when he was 
sitting still and went to straighten his knee, it would "kind of 
. . . pop." This, according to the examiner, suggested patellar 
difficulty.  On examination, the left knee was a mirror image of 
the right with no swelling, redness, or effusion.  All ligaments 
were intact.  There was tenderness in the inferior pole of the 
patella and anterior medial joint line, but otherwise, 
manipulation of the patella was not tender.  The Veteran walked 
normally.  

During another March 2002 VA outpatient visit, the veteran 
continued to complain of anterior knee pain.  The patella was not 
hypermobile but it might retract a little bit laterally.  The 
Veteran did not complain of anterior knee pain when the examiner 
reproduced subluxation of the patella.  

At an October 2003 VA examination, the Veteran said he was 
bothered daily with left knee pain.  He said that the knee would 
occasionally swell.  On examination, the knee was not deformed 
but there was mild tenderness with application of pressure over 
the medial malleolus.  Pain began at 110 degrees of flexion, and 
it was observed there was no subluxation or ligament laxity.  X-
rays taken in October 2003 found degenerative arthritis of the 
veteran's left knee.  

September 2008 records reflect complaints of pain, but no 
instability was noted.  In an October 2008 record, it was noted 
the Veteran reported that his left knee "wants" to buckle, but 
he did not describe it actually occurred.  

Records dated in February 2009, revealed the Veteran complained 
of pain, and asserted an inability to run or jump.  He also 
walked with a limp, although it was noted there was no 
instability of the knee, no effusion, and range of motion from 0 
to 140 degrees, with only mild pain, but no fatigue or weakness.  
Three repetitions reduced flexion to 125 degrees, but the 
examiner remarked there were no flare-ups.  

An April 2009 record showed full range of motion of the left 
knee.  

An outpatient record dated in May 2009 revealed the Veteran had 
normal range of motion and strength of the lower extremities, 
although he was issued a cane since it made him feel safer.  

At a December 2009 VA examination, the Veteran had pain on 
extreme motion, with the range measured from 0 degrees to 120 
degrees.  The knee also was described as stable, with McMurray's 
sign negative, although there was peripatellar area tenderness.  
X-rays revealed degenerative arthritis with narrowing of the 
medial compartment of the knee and slight lateral subluxation of 
the tibia.  The examiner commented there was no additional 
limitation with repetitive testing, but the Veteran had 
difficulty squatting, kneeling and climbing.  The examiner also 
observed that the Veteran's described pain exceeds the clinical 
examination.  

As indicated above, Diagnostic Code 5258 provides for a 20 
percent rating for dislocated semilunar cartilage.  Since the 
Veteran's disability involved the removal of semilunar cartilage, 
this code (5258) does not address the fundamental characteristics 
of the Veteran's disability, and is not appropriate for 
consideration.  

With respect to Diagnostic Code 5257, a rating in excess of 10 
percent calls for the presence of moderate recurrent subluxation 
or lateral instability.  On essentially every occasion where it 
was examined, the Veteran's knee has been described as stable, 
with ligaments intact.  Further, the record does not contain any 
description of the knee where it is manifesting recurrent 
subluxation.  In this regard, it is noted that 2009 X-rays were 
interpreted as showing slight lateral subluxation of the tibia.  
However, with no other symptom associated with this finding, at 
most this would warrant a 10 percent rating under code 5257, for 
slight impairment, and would thus, not provide a basis for a 
rating in excess of that currently in effect.  (A separate rating 
for subluxation, as well as for symptomatic semilunar cartilage 
removal would not be warranted since the subluxation would be the 
symptom of the cartilage removal, resulting in an evaluation of 
the same disability under more than one diagnosis, a practice 
prohibited by 38 C.F.R. § 4.14.) 

It has been held, however, that separate evaluations for 
limitation of motion from arthritis, and for recurrent 
subluxation or lateral instability may be assigned without 
violating 38 C.F.R. § 4.14.  Here, the Veteran is now shown to 
have arthritis of the left knee, and there is limitation of 
motion of the knee in flexion.  Although that limitation of 
motion does not even approach a compensable level under 
Diagnostic Code 5260, its mere presence in this context, with 
these complaints, provides a basis for a separate 10 percent 
rating under Diagnostic Code 5003, (arthritis in a major joint 
productive of non-compensable limitation of motion.)  
Accordingly, a separation 10 percent rating for arthritis of the 
left knee is granted. 

The Board has considered whether a higher disability evaluation 
is warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on movement of 
a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, it is observed 
that the objective manifestations of the disability have been 
fairly consistent throughout the appeal period.  Likewise, the 
Veteran's complaints of pain have remained consistent.  When last 
examined, however, the examiner made a point to note that the 
Veteran's complaints of pain were in excess of the clinical 
manifestations of the Veteran's disability.  By that, it is 
understood that the Veteran's complaints were considered 
exaggerated.  Given that, while the Veteran would be competent to 
describe his level of discomfort, the Board does not consider him 
to be credibly doing so.  This, in the Board's view, renders any 
of his assertions of very limited probative value.  Thus, 
discounting any complaints of pain as well as any other 
subjective expression of symptoms, the record does not provide a 
basis for an increased rating for functional loss not otherwise 
documented.  As already indicated, the Veteran's knee is 
consistently shown to be stable, and his range of motion measured 
far in excess of that warranting even a compensable evaluation.  
While some difficulty squatting, kneeling and climbing has been 
acknowledged, this is adequately contemplated in the combined 20 
percent evaluation assigned by this decision.  

Referral for an extra-schedular consideration is likewise not 
warranted in this case since the rating criteria contemplates the 
Veteran's symptoms as described above.   

Sleep Apnea

Asymptomatic sleep apnea, with documented sleep disorder 
breathing, warrants a noncompensable rating.  When there are 
symptoms of persistent daytime hypersomnolence, a 30 percent 
rating is warranted.  A 50 percent rating requires use of a 
breathing assistance device such as continuous airway pressure 
(CPAP) machine.  A 100 percent rating is warranted when there is 
chronic respiratory failure with carbon dioxide retention or cor 
pulmonale, or if a tracheostomy is required.  38 C.F.R. § 4.97, 
Diagnostic Code 6847.

When service connection for sleep apnea was originally granted by 
the July 1998 rating decision, the RO assigned an initial 
noncompensable rating under Diagnostic Code 6847, effective from 
July 1997.  The evaluation was subsequently increased to 30 
percent, effective July 1997, and to 50 percent effective from 
January 2002.  The Veteran does not seek an evaluation in excess 
of 50 percent, but rather contends that rating was warranted 
prior to January 2002.  

The record shows that at a May 1998 VA examination, the Veteran 
said that he began to have trouble with snoring and with waking 
himself a few years before.  He generally went to bed at 9:00 
p.m. and awakened at 6:00 a.m.  He had undergone an overnight 
sleep polysomnography in August 1996 which revealed a sleep 
efficiency of 83 percent and a minimum oxygen saturation of 91 
percent.  He was diagnosed as having mild positional obstructive 
sleep apnea and some periodic limb movements of sleep.  Following 
the examination, the impression was very mild obstructive sleep 
apnea.   

When the Veteran was examined by VA in May 1998, the diagnosis 
included an obstructive sleep apnea, which it was noted did not 
require any treatment.  

In a July 1999 statement, the Veteran wrote that he was unable to 
live with anyone due to his snoring, which he described as 
unbearable.  He said he awakened himself in the night from 
snoring, and that he was ashamed to snooze in a public place 
because he would snore the minute he dozed off.

The Veteran was seen at a VA sleep disorders diagnostic center in 
September 1999.  He reported (in pertinent part) that over the 
course of five days that month, he had dozed off for one hour 
each day.  He said he was always tired during the early mornings 
and that he would doze off while in front of the computer in the 
mornings and usually from about 2 to 3 p.m.  

During a September 1999 VA outpatient visit, the Veteran reported 
that he had been snoring for ten years.  He said he would go to 
bed at 10 p.m., and that it would take him about 10 minutes to 
fall asleep.  He said he would awaken two to three times during 
the night to use the bathroom, and that he would remain awake 
each time for approximately 30 minutes.  At an October 1999 
psychiatric outpatient visit, the veteran complained of multiple 
awakenings during the night and an inability to fall back asleep 
for one to two hours.  He said he woke early in the morning, and 
could not go back to sleep.  He said he felt tired and sleepy 
during the day, no matter how he slept the night before.

In November 1999 the Veteran underwent a complete polysomnogram 
at a facility affiliated with the VA Medical Center.  The report 
from this study noted that the Veteran complained of snoring and 
daytime sleepiness, and rated himself as severely sleepy on the 
Epworth sleepiness scale.  Sleep efficiency (as measured in 
November 1999) was reduced to 75 percent.  Stage 1 (slight sleep) 
was a little elevated; stage 2 sleep was elevated; and stages 3 
and 4 (deep sleep) were reduced, as was REM sleep.  Respirations 
revealed 1 apnea and 5 hypopneas per hour of sleep.  According to 
this physician, these numbers were in the normal range of less 
than 5 apneas, or 10 apneas and hypopneas combined per hour of 
sleep.  It also was noted the Veteran snored for about 65 percent 
of his time asleep, but there were no abnormal leg movements 
during sleep.  In summary, the Veteran was noted to be a primary 
snorer, possibly with upper airway resistance syndrome.  
According to the physician, snoring was not clearly a medical 
problem but could be associated with causing daytime sleepiness.  
Recommendations included for the Veteran to avoid sleeping on his 
back, avoid depressants, diet to lose all excess weight, and 
consider an all-night CPAP evaluation and otolaryngology 
evaluation.

At a January 2000 outpatient visit, the veteran denied any 
nighttime complaints or daytime sleepiness.  He did not wish to 
pursue therapy for snoring at present.  He continued to seek 
outpatient treatment for snoring in February and May of 2000.  

One May 2000 record that appears to be a prosthetic order 
document, contains the following entry: Per  . . .  ENT resident, 
this patient has [a history] of sleep apnea and needs C-PAP 
machine."  The next day, May 11, however, the order was 
cancelled with instructions that all CPAP requests were to be 
routed through a particular physician at the sleep lab, which was 
the physician who performed the complete polysomnogram in 
November 1999.  

In a June 2000 statement, the Veteran wrote that problems 
sleeping at night made it difficult for him to remain awake 
during the day.  This concerned him because he had to drive to 
and from work.  He reportedly recently blacking out for few 
seconds while driving and while in the workplace.

The Veteran underwent a battery of tests at the VA sleep clinic 
in October 2000, but no summarizing report was prepared.  During 
a November 2000 VA outpatient visit, he reported that his sleep 
was disjointed mainly due to an erratic work schedule.  He felt 
that medication had helped keep him stay more awake and alert 
throughout the day.  During a July 2001 VA outpatient visit, the 
veteran reported that sleep could be problematic with working 
nights.  

January 17, 2002 VA records indicate the Veteran was seen for 
annual preventative maintenance of his CPAP.  The Veteran 
reported using his CPAP every night for the last four months.  
Prior to that he had not been compliant due to external factors.  

For the period prior to January 17, 2002, the veteran 
unquestionably had reduced night time sleep efficiency, as 
confirmed by the VA sleep study of November 1999, and there were 
numerous outpatient complaints of daytime sleepiness, effectively 
confirming that the veteran had persistent daytime 
hypersomnolence.  Thus, the ultimate fact for determining the 
Veteran's appropriate rating for the period prior to January 
2002, turns on when the use of a breathing assistance device was 
considered required.  

As indicated, above, a November 1999 record indicated an all 
night CPAP evaluation for CPAP treatment was to be considered, 
and a January 2002 record establishes the Veteran had been 
provided a CPAP machine, which he had in his possession for some 
indeterminate period of time prior to that.  It would seem, 
however, that he had only been using it consistently for the 
preceding 4 months, or since approximately September 2001.  Thus, 
it can be concluded that a CPAP machine was determined to be a 
requirement at some point between November 1999, when it was only 
under consideration, and September 2001, when the record shows 
the Veteran's regular use of it.  The undersigned, however, 
considers the relevant criteria for a 50 percent rating to be a 
medical determination that a breathing assistance device is 
needed, not that the Veteran be compliant with its use.  Here, 
the May 2000 record quoted above, reflects a particular 
physician's conclusion that a CPAP machine was needed, and while 
it appears that a bureaucratic foul-up prevented it from being 
issued, the determination as to its need is what is important.  
Accordingly, the Board concludes that the criteria for a 50 
percent rating for sleep apnea were met May 10, 2000, but that a 
rating in excess of 30 percent prior to that date is not 
warranted.   

Chronic Sinusitis

The Veteran had episodes of chronic sinusitis in service.  X-rays 
revealed thickened mucosal and cysts.  Service connection was 
granted for chronic sinusitis and a 10 percent rating was 
assigned.  The Veteran is seeking an increased rating for chronic 
sinusitis.  

The General Rating Formula for Sinusitis provides a 10 percent 
rating with one to two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is provided 
with three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6510-
6614 (2010).  

May 1998 records indicate the Veteran was seen with complaints of 
sinusitis which the examiner concluded was probably allergic 
rhinitis.  

In June 1998 the Veteran had sinusitis with bronchitis which was 
treated with Cipro for ten days.  

The Veteran was seen at the ear, nose and throat clinic at VA in 
July 1999.  He complained of chronic sinusitis and snoring.  

In September 2004, the Veteran complained of a sinus infection.  
Amoxil was prescribed and aspirin was recommended.  

The Veteran was seen at VA in April 2005 with 
sinusitis/bronchitis.  Amoxil was prescribed.  

A VA examination was conducted in July 2006 to determine the 
severity of his sinusitis.  The Veteran stated he had seasonal 
infections and purulent discharge as often as three to four times 
a year.  Examination found no tenderness to palpation of the 
paranasal sinuses.  The nasal airways were adequate bilaterally 
with no intranasal discharge, mass or obstructions.  July 2006 X-
rays of the paranasal sinuses were unremarkable.  Subsequently 
dated records do not reflect any additional relevant findings.  

The evidence does not indicate the Veteran either has a history 
of incapacitating episodes with prolonged use of antibiotics more 
than once or twice a year or more than 6 non-incapacitating 
episodes per year.  A review of the records shows he has 
recurrent infections usually in the fall or spring of the year.  
In addition, the Veteran has reported only three to four episodes 
per year, not six or more non-incapacitating episodes.  

An increased rating for sinusitis is not warranted.  


Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including diabetes mellitus and 
cardiovascular disease when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

With respect to diabetes, service treatment records do not 
include any elevated glucose readings or diagnosis of diabetes 
mellitus.  

The Veteran retired from active duty in 1997.  The first 
diagnosis of diabetes mellitus appears in June 2001 VA records.  
No competent, credible evidence links diabetes to service.  

There is no evidence of diabetes mellitus in service or during 
the initial post service year.  In addition, the Veteran who 
entered active service in June 1977 did not serve in the Republic 
of Vietnam and presumptive service connection for diabetes 
mellitus based on exposure to Agent Orange is therefore not 
applicable.  38 C.F.R. §§ 3,307, 3.309 (2010).  

Service connection for diabetes mellitus is not warranted.  

With respect to heart disease, the record shows that in the 
Veteran's original application for benefits, he claimed service 
connection for "chest pain."  In connection with that claim, he 
underwent a VA examination in May 1998, which in pertinent part, 
found there was no heart disease present.  Since the Veteran did 
not have heart disease in 1998, any subsequent manifestation 
cannot be said to have been incurred in service.  Rather, it 
would have necessarily been incurred sometime after May 1998, 
i.e., post service.  In this regard, records dated after 1998 do 
show findings of cardiomegaly, left ventricle enlargement and 
mild left ventricle dilation, but there also was a normal 
ejection fraction, and it was thought unlikely the findings were 
due to a myocardial infarction.  Indeed, it was considered that a 
definitive diagnosis of heart disease could not be made when the 
Veteran was examined in 2006.  Given the evidence that 
establishes the onset of any heart disease many years post 
service, a basis upon which to establish service connection for 
heart disease has not been presented.  

ORDER

An initial rating higher than 10 percent prior to August 29, 2000 
for an adjustment disorder is denied.  

An initial rating higher than 70 percent for the period beginning 
on August 29, 2000 for an adjustment disorder is denied.  

A 100 percent schedular rating for an adjustment disorder, from 
November 22, 2001, is granted, subject to regulations governing 
the award of monetary benefits.  

A separate rating of 10 percent for the left knee based on 
degenerative arthritis is granted, subject to regulations 
governing the award of monetary benefits.  

An initial rating in excess of 10 percent for the left knee based 
on removal of semilunar cartilage/subluxation is denied.  

A rating in excess of 30 percent for sleep apnea, prior to May 
10, 2000, is denied.  

A 50 percent rating for sleep apnea from May 10, 2000, is granted 
subject to regulations governing the award of monetary benefits.  

An increased rating for sinusitis is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for heart disease is denied.  


REMAND

After reviewing the claims for service connection for a prostate 
disorder and an increased rating for an ulcer with GERD and 
hoarseness, the Board has concluded additional development is 
required.  

With respect to the ulcer, the Board notes service connection for 
this disability was granted in a July 1998 rating action and that 
a 10 percent evaluation was assigned effective from July 1997.  
In May 2006, the Veteran sought an increase in this rating, which 
was denied.  He then submitted a notice of disagreement, and a 
statement of the case was issued in July 2007.  In this document, 
however, the RO noted it planned to increase the evaluation for 
this disability to 30 percent, and that a rating action putting 
this increase into effect would be forthcoming.  The claims file 
as it is currently constituted does not appear to contain such a 
rating action.  As such, the procedural posture of this issue is 
unclear.  This should be made clear on remand.  

Likewise, it appears that evidentiary development of this issue 
stopped in early 2007.  After determining whether the Veteran 
wishes to continue with this particular issue, updated records 
should be sought, and appropriate examination conducted if 
indicated.  

Regarding a prostate disorder, the Veteran had symptoms of 
urinary frequency in service as early as February 1983.  December 
1985 service treatment records include an assessment of possible 
prostatitis.  March 1986 service treatment records include an 
assessment of probable prostatitis.  July 1986 service treatment 
records include an examination which found a normal prostate and 
an assessment of urinary frequency of questionable etiology.  
January 1988 records noted low back pain probably secondary to 
prostatitis.  A November 1990 urology consult has an assessment 
of R/O prostatitis.  September 1996 service records noted 
irritative voiding symptoms.  His physical examination for 
retirement in December 1996 noted his genitourinary system was 
abnormal and indicated his prostate was mildly rounded.  Early 
mild benign prostatic hypertrophy was listed in the Notes section 
of the examination report.  After his separation from the 
service, VA records from June 1999 again report symptoms of 
urinary frequency and prostatism was the diagnosis.  The Veteran 
has complained of symptoms of urinary frequency for many years, 
but it is unclear from the record what if any disorder he may 
have of the prostate.  The Veteran was afforded a VA examination 
of the genitourinary system in October 2003, but it focused on 
the severity of his epididymitis and contains no diagnosis or 
comments on any current disorder of the prostate.  VA should 
arrange for a VA urology examination of the Veteran to determine 
if he currently has any disorder of the prostate related to his 
complaints in service.  

The RO denied service connection for hearing loss in a July 1998 
rating decision.  The Veteran was notified of that determination 
and did not appeal.  It is therefore final.  To reopen his claim 
the Veteran must submit new and material evidence.  The Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) set out the content of 
the notice a claimant must be sent when attempting to reopen a 
previously denied claim.  The Veteran has not been provided such 
notice.  This should be accomplished on Remand.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should review the record, 
including its February 2007 statement 
of the case and issue a rating action 
that addresses the evaluation 
considered appropriate for duodenal 
ulcer with GERD and hoarseness, and 
after determining whether the Veteran 
wishes to proceed with his appeal of 
this issue, (and he wishes to proceed), 
attempt to obtain copies of records of 
any treatment for this disability dated 
since April 2007.  Any further 
development, (e.g. scheduling an 
examination of this disability), as 
these records may indicate, should be 
conducted, after which the claim should 
be re-adjudicated.  If the Veteran 
remains dissatisfied with the 
evaluation, a supplemental statement of 
the case should be issued and the 
matter returned to the Board for its 
review.   

2.	Request the Veteran to identify all 
health care providers who have treated 
him for a prostate disorder.  With any 
necessary authorization from the 
Veteran, attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran.  

3.	The veteran should be afforded a VA 
urology examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to diagnosis any 
current disorder of the prostate.  For 
each disorder diagnosed the examiner 
(noting the prostate related findings 
from service) is asked to offer an 
opinion whether it is at least as likely 
as not that it began in service.

4.	Send the Veteran a letter explaining that 
to reopen his claim for service connection 
he must submit evidence of a current 
diagnosis of hearing loss by VA standards.  

5.	If the benefits sought on appeal remain 
denied the Veteran and his Representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


